Notice of Pre-AIA  or AIA  Status
The present application, filed on or after Jan 31, 2018, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-17 and 19-20 are presented for examination.
In response to the amendments and remarks filed on 03/30/2021, objection to the specification and objection to the claim made in the previous office action has been withdrawn.
In response to the amendments and remarks filed on 03/30/2021, 35 USC 112(b) rejection to claims 2, 10 and 18 made in the previous office action has been withdrawn.
In response to the amendments and remarks filed on 03/30/2021, 35 USC 103 rejection to claims 5-8 and 13-16 made in the previous office action has been withdrawn. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The amendments to independent claim 1, 9, and 17: “identifying a first member of members of a website visits the website at a rate less than a first specified threshold, and only in response to identifying that the first member visits the website at the rate less than the first specified threshold” does not have support in the disclosure.
The Specification provides support for the following (which is different than what is claimed): [0097]: “The method 800 can further include, wherein the determining the first 
Also, the amendments to claims 1, 9, and 17: “and in response to determining the
difference is greater than a second specified threshold, providing the intervention at the specified time.” does not have support in the disclosure.

	Regarding claim 3, 11 and 19:
The amendments to the claim 3, 11 and 19 – “wherein the first specified threshold is one or two times per month.” does not have support in the disclosure.
The application provide support for the following (which is different than what is claimed): see [0097] “wherein the second specified threshold is one or two times per month.”

Regarding claim 4, 12 and 20:
The amendments to the claim 4, 12 and 20–“determining the second probability includes using an accelerated failure time model constrained by a Weibull distribution.” does not have support in the disclosure.
The application provide support for the following (which is different than what is claimed): see [0097] “The operation 802 can further include determining the first probability includes using an accelerated failure time model constrained by a weibull distribution.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims [1-20] are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, 9 and 17: 
The amendments to independent claim 1, 9, and 17: “identifying a first member of members of a website visits the website at a rate less than a first specified threshold, and only in response to identifying that the first member visits the website at the rate less than the first specified threshold” does not have support in the disclosure, therefore it is considered new matter and should be rejected under 35 U.S.C. 112(a).

only occur in response to identifying that the first member visits the website at the rate less than the specified threshold.”
Also, the amendments to claims 1, 9, and 17: “and in response to determining the
difference is greater than a second specified threshold, providing the intervention at the specified time.” does not have support in the disclosure, therefore it is considered new matter

	Regarding claim 3, 11 and 19:
The amendments to the claim 3, 11 and 19 – “wherein the first specified threshold is one or two times per month.” does not have support in the disclosure, therefore it is considered new matter.
The application provide support for the following (which is different than what is claimed): see [0097] “wherein the second specified threshold is one or two times per month.”

	Regarding claim 4, 12 and 20:
The amendments to the claim 4, 12 and 20–“determining the second probability includes using an accelerated failure time model constrained by a Weibull distribution.” does not have support in the disclosure, therefore it is considered new matter.
The application provide support for the following (which is different than what is claimed): see [0097] “The operation 802 can further include determining the first probability includes using an accelerated failure time model constrained by a weibull distribution.”

	Regarding claim 5-8, these claims are rejected since they are directly or indirectly dependent on rejected claim 1 and 3	.
	Regarding claim 13-16, these claims are rejected since they are directly or indirectly dependent on rejected claim 9 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. 20140164385 A1 to Liu et al, (hereinafter, “Ref. Liu”), in view of US 2018/0081978 A1 to Lv et al, (hereinafter “Ref. Lv”) and in further view of U.S. Pub. No. US 20120066087 A1 to Zhang et al., (hereinafter, “Ref. Zhang”).

As per claim 1, Ref. Liu teaches a computer system, comprising: a processor; a memory
device holding an instruction set executable on the processor to cause the computer system (Ref. Liu Para. [0045] discloses processor, memory device configured to fetch set of instructions and execute the set of instructions) to perform operations comprising

determining a first probability that a first member will visit the website within a specified time window if the first member is provided an intervention at a specified time (Ref. Liu Para. fig 11(1108, 1102) and [0077] – “FIG. 11 illustrates a table 1100 for computing the effect of previous user interest and the effect of an ad exposure based on the probability data 226. The table 1100 summarizes the impact of a user's social interests on the visiting activity of an advertiser's web page and the impact of the advertising campaign on the different user groups in accordance with an embodiment. In FIG. 11, two user groups are reported: an exposed group 1108 and a non-exposed group 1110. The exposed group 1108 includes the users who are exposed to the advertising messaging, and the non-exposed group 1110 includes the users who are not exposed to the advertising messaging. A column 1102 includes the computed probability of brand site visiting for the exposed group, e.g., probability A for the exposed group 1108 for visiting the brand's site.” disclose that the exposed group who are the users exposed to the advertising messaging (i.e. intervention) and exposed group probability (i.e. first probability that a first member of members of a website will visit the website given intervention). See also para. [0073] and [0052] –“The probabilities are calculated for predefined time frames, such as, a single day, a week, a fortnight, or a month. Moreover, the predefined time frames are configurable. An administrator can change the time frames disclose that given an advertisement messaging (i.e. an intervention at a specified time), probability generator module calculates probability for predefined time frames, such as, a single day, a week, a fortnight, or a month (i.e. specified time window))
determining a second probability that the first member will visit the website within the specified time window without being provided the intervention (Ref. Liu Para. fig 11(1108, 1102) and [0077] – “FIG. 11 illustrates a table 1100 for computing the effect of previous user interest and the effect of an ad exposure based on the probability data 226. The table 1100 summarizes the impact of a user's social interests on the visiting activity of an advertiser's web page and the impact of the advertising campaign on the different user groups in accordance with an embodiment. In FIG. 11, two user groups are reported: an exposed group 1108 and a non-exposed group 1110. The exposed group 1108 includes the users who are exposed to the advertising messaging, and the non-exposed group 1110 includes the users who are not exposed to the advertising messaging. A column 1102 includes the computed probability of brand site visiting for the exposed group, e.g., probability A for the exposed group 1108 for visiting the brand's site. A column 1104 includes the computed probability of the user visiting a web page hosted by the brand after a combined N-grams activity (visiting +clicking) for the exposed group, e.g., probability B for the exposed group 1108 for visiting the brand's site after a clicking activity. The column 1104 also includes the computed probability of the user visiting the web page hosted by the brand after a combined N-grams activity (visiting +clicking) for the unexposed group, e.g., probability D for the unexposed group 1110 for visiting the brand's site after a clicking activity. ”disclose that non-exposed group who are the users are not exposed to the advertising messaging (i.e. intervention) and non-exposed group probability C (i.e. second probability that the first member will visit the website without intervention). See also para. [0073] and [0052] –“The probabilities are calculated for predefined time frames, such as, a single day, a week, a fortnight, or a month. Moreover, the predefined time frames are configurable. An administrator can change the time frames according to requirements.” disclose that given an advertisement messaging (i.e. an intervention at a specified time), probability generator module calculates probability for predefined time frames, such as, a single day, a week, a fortnight, or a month (i.e. specified time window))

	determining a difference between the first and second probability (Ref. Liu Para [0077] and fig 11 (1112, 1102) disclose the Ad exposure lift which is the difference between exposed group probability and non-exposed group probability. Ad exposure lift reflects the impact of the advertising messaging on the probability of visiting)
	Ref. Liu fails to explicitly teach, in response to determining the difference is greater than a second specified threshold, providing the intervention at the specified time. 
However Ref. Lv teaches: 
in response to determining the difference is greater than a second specified threshold, providing the intervention at the specified time. (Ref. Lv para. [0050] –“In this embodiment of the present disclosure, a predetermined condition such as a predetermined accessing probability difference threshold may be set. The candidate factor corresponding to the difference in accessing probability meeting the predetermined condition is determined to be teaches that the candidate factor corresponding to the difference in accessing probability (i.e. determining the difference) greater than the predetermined accessing probability difference threshold. In this art, it incorporates predetermined scope into the processing model which reasonably corresponds to a range. The starting of the range can be read as 1st threshold and ending of the range can be read as 2nd threshold. See also, para. [0092] – “The processing model may be used to determine a probability of accessing an advertisement on a page by a user when the user visits the advertising page, and the user visiting the advertising page may be considered as a to-be recommended user”  and para. [0004] –“to improve the efficiency of information recommendation, it is necessary to determine a probability of accessing the recommended information by the user in a process of information recommendation” teaches that the system determines the probability when (i.e. specified time) the user will access the information, then the system recommends the advertisement (i.e. providing the intervention). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ref. Lv’s Method and  into Ref. Liu’s System for Categorizing Users Browsing Web Content, with a motivation to improve the efficiency of advertisement recommendation. (Ref. Lv para. [0003])

Combination of Ref. Liu and Ref. Lv fails to explicitly teach 
identifying a first member of members of a website visits the website at a rate less than a first specified threshold, and only in response to identifying that the first member visits the website at the rate less than the first specified threshold:

However Ref. Zhang teaches 
identifying a first member of members of a website visits the website at a rate less than a first specified threshold, and only in response to identifying that the first member visits the website at the rate less than the first specified threshold: (Ref Zhang para [0040] – “As used herein, user behavior includes at least one type of a network operation associated with a user's interaction with a (e.g., electronic commerce) website such as, for example, user behavior to confirm purchases, user behavior to add product information to a favorites folder, and user behavior to click browsed product information. Yet another example way of defining a product transaction includes including only products that each has met a predetermined condition over a predetermined period of time into one product transaction. For example, a predetermined condition can be a number of times that a product is purchased (e.g., so that only a product that has been purchased twice during the predetermined period of time can be included in the product transaction). Also, for example, a predetermined condition can be a certain teaches a predetermined condition (i.e. first specified threshold) that is two times per month (two purchases via website interaction reasonably correspond to two visits). By including products that are purchased twice per month, that corresponds to identifying whether a user visits the product website at a rate less than a first threshold.   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ref. Zhang’s Generating Product Recommendations into Ref. Liu’s System For Categorizing Users Browsing Web Content modified by Ref. Lv’s Method and Apparatus for Processing Information, with a motivation to send effective advertisement based on user behavior (Ref. Zhang para [0040]).

	As per claim 3 the combination of Ref. Liu, Ref Lv and Ref Zhang as shown above teaches the computer system of claim 1. 
	Ref. Zhang further teaches 
the first specified threshold is one or two times per month (Ref Zhang para [0040] - “As used herein, user behavior includes at least one type of a network operation associated with a user's interaction with a (e.g., electronic commerce) website such as, for example, user behavior to confirm purchases, user behavior to add product information to a favorites folder, and user behavior to click browsed product information. Yet another example way of defining a product transaction includes including only products that each has met a predetermined teaches a predetermined condition (i.e. first threshold) that is two times per month (two purchases via website interaction reasonably correspond to two visits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ref. Zhang’s Generating Product Recommendations into Ref. Liu’s System For Categorizing Users Browsing Web Content modified by Ref. Lv’s Method and Apparatus for Processing Information, with a motivation to send effective advertisement based on user behavior (Ref. Zhang para [0040]).

As per claims 9, 11 and 17, 19 these claims recite a method and A non-transitory machine-readable storage medium embodying instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising to implement the apparatus of claims 1 and 3 and have limitations that are similar to those of claims 1 and 3, thus are rejected with the same rationale applied against claims 1 and 3. 

s 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ref. Liu, in view of Ref. Lv and Ref. Zhang as shown above, further in view of “A Probabilistic Multi-Touch Attribution Model for Online Advertising” by Ji et al. (hereinafter, Ji).
	As per claim 4, the combination of Ref. Liu, Ref Lv and Ref Zhang as shown above teaches the computer system of claim 1, 
Combination of Ref. Liu, Ref. Lv and Ref. Zhang fails to explicitly teach, wherein determining the first probability includes using an accelerated failure time model constrained by a Weibull distribution.

However Ji teaches: 
wherein determining the first probability includes using an accelerated failure time model constrained by a Weibull distribution. (Ji Page 2, 2nd Paragraph discloses a novel data-driven attribution model named Probabilistic Multi-Touch Attribution (PMTA) which combines the above mentioned two aspects in a consistent and coherent probabilistic framework. It is inspired by survival analysis [7, 8], a branch of statistics for analyzing the expected duration of time until one or more events happen, such as death in biological organisms. The Weibull distribution, a commonly used lifetime distribution, is used to describe the decaying of each individual advertising channel’s influence along with time. (i.e. accelerated failure time model constrained by a Weibull distribution). Making an analogy between the event of death and the event of conversion, we argue that the hazard rate derived from an advertising channel’s survival function could be used to quantitatively measure its effect upon a user in terms of conversion)

	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to combine the teachings of Ji’s system into Ref. Liu’s System For Categorizing Users Browsing Web Content as modified by Ref. Zhang, with a motivation to describe the observed conversion delay and use the hazard rate of conversion to measure the influence of an ad exposure. (Ji Page1 - abstract).
	As per claims 12 and 20, these claims recite a method and a non-transitory machine-readable storage medium embodying instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising to implement the apparatus of claim 4 and have limitations that are similar to those of claim 4, thus are rejected with the same rationale applied against claim 4.

Response to Argument
Regarding rejections under 35 USC § 103:
Applicant’s argument:
 “Regarding claims 2, 10, and 18 the Examiner indicates that Zhang's teaching of a product purchase of at least two times a month reads on "wherein the member visits the website at a rate less than a second specified threshold." A product purchase not a website visit rate at least because many users visit websites without buying and many users buy products from a company from different websites. Further, the point of the claim is to find user's that are less engaged and Zhang is finding users that are more engaged.”


The limitation is no longer claimed. Any argument directed to that limitation is moot.

Applicant’s argument:
 “Further, claim 2, 10, and 18 require determining first and second probabilities and the difference only if the member visits the website at the rate less than the second specified threshold. Nothing in Zhang appears to occur only in response to a specified condition. In fact, it seems that Zhang provides a product recommendation regardless of ranking and with no consideration of a number of website visits.”
Response: 
The limitation directed to “determining first and second probabilities and the difference only if the member visits the website at the rate less than the second specified threshold” is no longer claimed. The new limitation in claim 1 is “identifying a first member of members of a website visits the website at a rate less than a first specified threshold, and only in response to identifying that the first member visits the website at the rate less than the first specified threshold” . Any argument directed to that limitation in the argument is moot.

	 
Applicant’s argument:
 	“Regarding claims 3, 11, and 19, the Examiner indicates that using time as an input to a Weibull distribution reads on "accelerated failure time model constrained by a Weibull distribution".”

Claims 3, 11, and 19 do not recite “Weibull”. Applicant’s argument is moot because the arguments do not apply to the following claim limitation.

Applicant’s argument:
“Regarding claims 5 and 13, Ji disclosing certain user statistics is insufficient to teach or suggest a recitation that requires training a model based on these statistics. Further, the claims require specific statistics be used to train a specific type of model, namely an "accelerated failure time model constrained by a Weibull distribution". None of the documents alone, or in combination teach or suggest this model and thus do not teach or suggest training said model based on the statistics. especially since the model isn't even an accelerated failure model. Similar problems exist with claim 6.”
Response:
	Rejection to claims 5, 6 and 13 made in the previous office action has been withdrawn

	Allowable Subject Matter
Claims 5-8 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIA N M AZAD whose telephone number is (571)272-8232.  The examiner can normally be reached on 8.30 -5.30 (Mon -Thurs and 2nd Fri of the Pay week).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/R.M.A/
Patent Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125